Citation Nr: 1530794	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for a scar on the right lateral thigh.  

2.  Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

The Board recognizes that the Veteran's May 2011 Form 9 appeal of record does not include the issue of entitlement to service connection for kidney stones.  However, the Board notes that this Form 9 appeal breaks off in mid-sentence, and that the claim of entitlement to a compensable initial rating for a scar of the right lateral thigh is numbered one, indicating that the Veteran intended to appeal multiple issues from the Statement of the Case (SOC).  These irregularities are indicative of a missing second page of the Form 9.  In December 2014, the Veteran submitted an additional Form 9 for the issues of entitlement to service connection of kidney stones and a compensable initial rating for a thigh scar.  The Veteran asserted that he appealed both these issues in 2010, briefly outlined his arguments, and requested that the claim be sent to the Board.  The Board finds that in light of the missing second page of the May 2011 Form 9, and the December 2014 statement indicating the Veteran had appealed both issues previously, it is appropriate to afford the Veteran the benefit of the doubt and take jurisdiction of the issue of entitlement to service connection for kidney stones.  The Board is the final arbiter of its jurisdiction.  

The issue of entitlement to service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's right lateral thigh scar is manifested by pain, but is not unstable.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for a right lateral thigh scar have been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), or that there are relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in February 2010 and March 2013.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took a medical history, and performed an appropriate examination.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's scar was service connected effective September 8, 2009, the old rating criteria does not apply.  The Veteran's scar is not on the head, face, or neck, and is not a burn scar or a scar that is nonlinear.  Therefore, DC 7800, 7801, and 7802 are not appropriate to rate the Veteran's scar of the right lateral thigh.  The DC that most accurately describes the Veteran's disability is DC 7804, which relates to unstable or painful scars.  38 C.F.R. § 4.118 (2014).  

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  

Under DC 7805, for rating other scars (including linear scars) and other effects of scars evaluated under DC's 7800, 7801, 7802 and 7804, any disabling effect(s) not considered in a rating provided under DC's 7800 - 04 are evaluated under an appropriate diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805.  


Facts and Analysis

A VA examination was conducted in February 2010.  The examiner noted a painful scar of two inches on the thigh, and that its clinical course in the last 12 months was stable.  The examiner stated that the current symptoms were pain in the area of the scar with walking, which is worse in the summer months when it is hot outside, and that the scar is tender to the touch.  In spite of initially noting it as a painful scar, the examiner later wrote that there was no pain in the scar, no adherence to underlying tissues, no loss of skin, no elevation or depression, no underlying soft tissue loss, and normal color compared to normal skin.  The examiner described the scar as linear and well-healed.  

A March 2013 examination asserted that the Veteran's scar was without cracking inflammation or keloid formation, and that it was a very moderate disfiguration not associated with pain, itching, or any functional abnormalities of underlying tissues.  The examiner also noted that the scar was not unstable with frequent loss of covering of skin over the scar.  The examiner described the scar as a 4-centimeter linear scar in the middle of the right lateral thigh.  The examiner also stated that the Veteran's scar does not result in limitation of function or impact his ability to work.  

The Veteran asserted in his May 2011 Form 9 appeal that his scar was painful, and stated in a December 2014 statement that he experiences pain in the area of his scar during temperature changes.  The December 2014 statement from the Veteran's representative stated that the Veteran has pain in the area of his scar with walking, and that this pain is worse in the summer months when it is hot outside.  The statement also indicated that the Veteran's scar is tender to the touch.  A June 2015 appellant's brief asserted that the VA examination did not fully acknowledge his report that his scar is unstable and pulls under the skin suggesting instability with pain, warranting a rating in excess of 0 percent.   

The Veteran is competent to report the symptom of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The February 2010 examination report contains contradictory information in that it first indicated that the Veteran's scar was painful and tender to the touch, and later stated there was no pain.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's scar is painful.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As to the issue of instability, the medical evidence of record consistently indicates that the scar is stable.  The Veteran's June 2015 Appellant's brief contains a statement that the scar "is unstable and pulls under the skin[,] suggesting instability with pain."  While the Veteran, as a lay person, is competent to report his own experiences, he is not competent to provide an opinion on medical questions.  See Layno, supra;  Jandreau v. Nicholson, 492 F.2d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  The determination of whether a scar is stable or unstable is a medical one, meaning that the VA examination asserting that the scar is stable is the competent evidence of record.  Therefore, the Board finds that the Veteran's scar is stable, and an additional 10 percent for scars that are both unstable and painful is not appropriate.  38 C.F.R. § 4.118, DC 7804, Note 2.  

A rating of 20 percent is available for three or four scars that are unstable or painful.  As the Veteran is only service-connected for a single painful scar, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7804.  Additionally, the scar has not been shown to result in any disabling effect not considered in DC 7804, so as to warrant an additional separate rating under a diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 10 percent rating, but no higher, for a painful, stable scar of the right lateral thigh is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.118, DC 7804;  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Additional Consideration

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's scar of the right lateral thigh has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability in question, but the medical evidence reflects that those symptoms are not present.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization, which in any case are not reflected in the record.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended and the record does not reflect that the Veteran's scar of the right lateral thigh has rendered him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's scar of the right lateral thigh has not been raised in conjunction with this claim.  


ORDER

Entitlement to an initial rating of 10 percent and no higher for a scar of the right lateral thigh is granted.  


REMAND

In his February 2010 VA examination, the Veteran stated he suffered from recurrent kidney stones, and reported 43 total stones in his lifetime.  He asserted that he required external shock wave lithotripsy in the 1980s, and that this procedure was attempted again in 2009.  The only records associated with the claims file related to the Veteran's kidney stones are from 2009.  As the Veteran has identified treatment prior to 2009, the Board must attempt to obtain these records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The Board also notes that the most recent records related to treatment of kidney stones are from several months prior to the appeal period.  Upon remand, the AOJ should also ask that the Veteran identify any more current treatment of kidney stones, and request any records so identified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the treatment providers for his kidney stones prior to 2009, to specifically include the treatment in the 1980s discussed in his February 2010 VA examination.  Ask that the Veteran also identify the provider of any treatment for his kidney stones after March 2009.  

The AOJ must make two attempts to obtain any records so identified unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


